IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-07-00135-CR

TRENT ARCHIE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 22768


                                       ORDER


      Trent Archie was convicted of murder and sentenced to 40 years in prison. TEX.

PENAL CODE ANN. § 19.02 (West 2011). Eventually, his appeal was dismissed because he

had escaped from custody pending his appeal. See TEX. R. APP. P. 42.4; Archie v. State,

377 S.W.3d 29 (Tex. App.—Waco 2011, no pet.).

      Archie has been attempting to obtain a free copy of his trial record from us for

use in a post-conviction writ of habeas corpus. In our last order, dated October 24, 2013,

we tried to explain why we have no jurisdiction to grant his request for a free record.
We are not the court that can provide him a free copy of the record. Archie now

presents a “Motion to Reconsider Request for Free Transcript and Request for Free

Appellate Record.” Even if it was a timely filed motion for rehearing of our prior order,

we have no jurisdiction to grant him the relief requested. Archie’s motion to reconsider

is dismissed.

        We will not respond to future requests of the same type.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed December 5, 2013




Archie v. State                                                                    Page 2